711 A.2d 1250 (1998)
POTOMAC RESIDENCE CLUB, et al., Appellants/cross-appellees,
v.
WESTERN WORLD INSURANCE COMPANY, Appellee/cross-appellant.
Nos. 95-CV-1266, 95-CV-1268.
District of Columbia Court of Appeals.
February 11, 1998.
Before WAGNER, Chief Judge; TERRY, STEADMAN, SCHWELB, FARRELL, KING, RUIZ, and REID, Associate Judges.
Prior report: 711 A.2d 1228.

ORDER
PER CURIAM.
On consideration of the petition of appellee/cross-appellant for rehearing en banc, and the response thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that the petition of appellee/cross-appellant for rehearing en banc is granted and that the opinion and judgment *1251 of December 4, 1997, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before February 23, 1998.